Citation Nr: 1621614	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Leo Flor, Esq.



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active duty service recognized as honorable from August 2000 to May 2006.  He also had subsequent service from May 2006 to December 2007, which was ultimately determined to be dishonorable.  [The character of discharge is not at issue herein.]  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO). 

[In November 2015 the Veteran's attorney filed on his behalf a notice of disagreement (NOD) with a RO proposal to reduce the rating for the Veteran's PTSD from 50 to 0 percent.  When there is a timely NOD with an Agency of Original Jurisdiction (AOJ) determination, and a statement of the case (SOC) has not been issued in the matter, the Board is required to remand that matter for issuance of a SOC.  Here, however, the record does not show that there has been a determination actually reducing the rating for PTSD; the record shows is remains rated as it was.  Consequently the NOD was premature, and a remand for issuance of a SOC addressing a challenge to a reduction of the rating would not be appropriate.] 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran was awarded a Purple Heart Medal and Combat Infantry Badge.  It is not in dispute that he was exposed to combat noise trauma in service.  

Service connection for bilateral hearing loss has been denied on the basis that a hearing loss disability is not shown.  While the Veteran is competent to report a perception of diminished hearing acuity, he is not competent to establish by his own observation that he has a hearing loss disability (as hearing loss disability is established by audiometry specified in 38 C.F.R. § 3.385).  Given his reports of a perception of reduced hearing acuity and his acknowledged exposure to noise trauma in service, an examination to ascertain whether he has a hearing loss disability, and if so its etiology is necessary.  He has not yet been afforded a VA examination in this matter.  He was scheduled for a VA examination, but failed to report because he is incarcerated.  The AOJ denied this claim finding a hearing loss disability was not shown, and that the Veteran could not be examined because audiometry equipment could not be transported to the Veteran's prison so that he could be tested at that location.  

The United States Court of Appeals for Veterans Claims has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The circumstances in the instant case include that the Veteran is scheduled for release from incarceration in the near future, in January 2017.  Accordingly, "tailoring assistance to the peculiar circumstances of confinement" would reasonably entail deferring scheduling of the examination until he is able to appear for audiological evaluation at a VA (or fee basis) facility (as is customarily done, e.g., for veterans who are traveling, ailing, or otherwise indisposed, and cannot present for examination on a scheduled date).   

A review of the record also found that further development is necessary for a proper merits adjudication of this matter.  Service treatment records (STRs) do not include service enlistment and separation examination reports.  There is nothing in the record indicating that the Veteran did not undergo service enlistment or separation examinations (although that may in fact be the case, given that his honorable period of service was followed immediately by the dishonorable (and not qualifying for VA benefits service period).  The available STRs do include a post-deployment health assessment.  As complete STRs are of record, and are pertinent evidence in this matter, thy must be sought, and if available secured.   

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development (to specifically include contacting the Veteran with a request for any records in his possession) to secure for the record the Veteran's complete STRs, to specifically include the reports of his service entrance and separation examinations, and reports of any audiometry in service.  He should be asked to indicate whether or not he underwent a service separation examination (and if so, where and when that occurred).  If the records outstanding are not located, the Veteran should be so notified, and the scope of the search should be described for the record.  

2. The AOJ should thereafter [and after the Veteran is released from incarceration-unless for some reason that does not occur as now indicated] arrange for the Veteran to be examined (to include audiometric studies) by an audiologist or otologist, to ascertain whether or not he has a hearing loss disability, and if so its likely etiology.  The Veteran's record must be reviewed in conjunction with the examination.  The examiner should specifically note that the Veteran served in combat, and is acknowledged to have been exposed to the hazardous levels of noise associated with combat.  Based on examination and interview of the Veteran, and a review of his record, the examiner should provide opinions that respond to the following:

a. Does the Veteran currently have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either (or both) ear(s)?

b. Please identify the likely etiology of any hearing loss disability found, specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include as due to exposure to combat noise trauma therein.  If not, please identify the etiology for the hearing loss considered more likely, and explain why that is so.  

The examiner must include rationale with all opinions.

3. The AOJ should then review the record and readjudicate the claim of service connection for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

